Title: To George Washington from Claude-Amable-Vincent de Requeplan, baron de L’Estrade, 25 March 1783
From: L’Estrade, Claude-Amable-Vincent de Requeplan, baron de
To: Washington, George

Cap Francois 25 March 1783
                        Claude—Amable de Roeplant—Baron de L’Estrade, Brigadier of the Armys of the king Lt Colonel of the Regiment of
                            Royal Auvergne formerly Gatinois—was born the 17 March 1725 & began his Services in Bohemia in 1742—He has been
                            present at a number of Seiges, Attacks Battles, Skirmishes, passages of Rivers, Escalades Assaults, & taking of
                            Posts—having served all the wars since 1740—and was particularly at the attack of the redoubt at York with four hundred
                            Grenadiers which he commanded which Redoubt was taken from Lord Cornwallis by Storm after clearing away the Abbatis
                            & other obstacles under a heavy fire of Musketry.
                        I ask from his Excellency General Washington the favor of his obtaining for me the commandment in second of
                            the North Coast of St Domingo occupied by Mr Lilancour Brigadier who retires—I hope he will have the goodness to recollect
                            my Zeal for the Service of Congress & that it will determine him to ask by his Ambassador at Versailles the
                            Command I request which will be a recompence for forty Years service & for my Wounds—the Marquis de Castries will
                            not refuse it to your sollicitations & to those of Congress if they are well presented and Supported by your
                            Ambassador—And I will not cease my vows for your Excellency
                        
                            (Signed) L. baron de LEstrade
                            brigadier des Armees du Roy
                            Lt Colo. du royal Auvernge
                        
                    